       Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

RICHARD LOPEZ AND                               §
GLORIA LOPEZ,                                   §
on behalf of themselves and                     §
all others similarly situated,                  §        Civil Action No. 5:19-cv-380
                                                §
                                                §
   PLAINTIFFS                                   §
                                                §        PLAINTIFFS’ [REDACTED]
                                                §        MOTION FOR PARTIAL
VS.                                             §        SUMMARY JUDGMENT ON
                                                §        LIABILITY AND INTEGRATED
                                                §        BRIEF
                                                         BRIEFIN SUPPORT
                                                §
PROGRESSIVE COUNTY MUTUAL                       §
INSURANCE COMPANY AND                           §        Hon. Fred Biery
APRIL HAGER,                                    §
                                                §
   DEFENDANTS.                                  §


       COME NOW PLAINTIFFS Richard Lopez and Gloria Lopez, on behalf of themselves and

all others similarly situated, and pursuant to Rule 56 of the Federal Rules of Civil Procedure, file

this Motion for Partial Summary Judgment and in support would respectfully show the following:

                                       I. INTRODUCTION

       This is a class action to recover damages for the unlawful assertion by Defendants of non-

existent rights to reimbursement and a purported subrogation lien to take money from Plaintiffs,

insureds of Defendant Progressive County Mutual Insurance Company (“Progressive”). Defendant

Progressive’s contractual subrogation rights to reimbursement under its auto insurance policy

contract with Plaintiffs (the “Policy Contract”) are expressly limited to payments made directly to

the insureds. The Policy Contract provides that Progressive is “entitled to the rights of recovery



                                                  1
PLAINTIFFS’ REDACTED MOTION FOR PARTIAL SUMMARY                                   NO. 5:19-CV-00380
JUDGMENT
        Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 2 of 16




that the insured person to whom payment was made has against another….” (emphasis added). In

its Policy Contract, Progressive reinforced that its right to reimbursement only applies when

payment was made to the insured—explaining that its right to reimbursement arises “[w]hen an

insured person has been paid by us….” (emphasis added). Progressive Policy Contract, at 32,

attached as Exhibit “A”. Nowhere does the Policy Contract suggest, much less state, that Progressive

has subrogation rights against the insured person “for whom” or “on whose behalf” a payment was made.

         Plaintiffs brought this action because the Defendants have misrepresented that they have a

 right to recover money that was paid to third party health care providers, not to the insureds, and

 have asserted a subrogation lien to take money that rightfully belongs to the Plaintiffs, in violation

 of the express terms of the subrogation clause in Progressive’s Policy Contract. Progressive issued

 what it refers to as “Sub41 Letters” that asserted a subrogation lien against Plaintiffs’ personal injury

 recovery for money paid under the Plaintiffs’ medical payments (Med Pay”) coverage, including

 payments made directly to healthcare providers. Plaintiffs’ Amended Complaint [Dkt. 8] at 2‒6,

 attached as Exhibit “B”; Progressive Sub41 Letter attached as Exhibit “C”.

         Plaintiffs assert that this case can be decided on liability as a matter of law, as Progressive’s

 subrogation clause is unambiguous and there are no genuine issues of material fact. This motion

 requests that the Court enforce the unambiguous terms of the subrogation clause in Defendants’ Policy

 Contract. Under the unambiguous language of the Policy Contract, Defendants simply did not have a

 right to seek reimbursement and assert a lien on Med Pay coverage payments made directly to third

 party healthcare providers. Plaintiffs contend that doing so constituted the assertion of a fraudulent lien

 in violation of the Texas Civil Practice and Remedies Code § 12.001 et seq., violated the Texas

 Insurance Code § 541.051 et seq., and also constituted acts of conversion and theft. See Plaintiffs’

 Amended Complaint [Dkt. 8] at 7‒10, attached as Exhibit “B”. Because the subrogation clause in


                                                     2
 PLAINTIFFS’ REDACTED MOTION FOR PARTIAL SUMMARY                                         NO. 5:19-CV-00380
 JUDGMENT
        Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 3 of 16



Defendant Progressive’s Policy Contract is unambiguous on its face it must be enforced as written, and

summary judgment should be granted against Defendants on liability.

                              II. SUMMARY JUDGMENT EVIDENCE

     1. Ex. A - Progressive Auto Insurance Policy Contract

     2. Ex. B - Plaintiffs’ Amended Complaint

     3. Ex. C - Progressive Sub41 Letter

     4. Ex. D - Defendant Progressive’s Amended Answer to Plaintiffs’ Amended Complaint

     5. Ex. E - Defendant Hager’s Amended Answer to Plaintiffs’ Amended Complaint

     6. Ex. F - 30(b)(6) Deposition Transcript of Defendant Progressive (Benefiel)

     7. Ex. G - Progressive Medical Payments Details Ledger

     8. Ex. H - 30(b)(6) Deposition Transcript of Defendant Progressive (Morris)

     9. Ex. I - Declaration of John R. Fabry

                       III. PARTIAL SUMMARY JUDGMENT STANDARD

       Rule 56 of the Federal Rules of Civil Procedure permits a party to move for summary

judgment on liability alone, even if there is a dispute as to damages. Grace Church of N. County v.

City of San Diego, 555 F.Supp.2d 1126, 1134 (S.D. Cal. 2008) (quoting Fed. R. Civ. P. 56(d)(2)).

“Summary judgment is appropriate when the record reflects that ‘there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of law.” Clark v.

America's Favorite Chicken Co., 110 F.3d 295, 297 (5th Cir. 1997) (quoting Fed. R. Civ. P. 56(c)).

On a motion for summary judgment, “once the moving party meets its initial burden of pointing out

the absence of a genuine issue for trial, the burden is on the nonmoving party to come forward with

competent summary judgment evidence establishing the existence of a material factual dispute.” Id.

       The non-movant’s burden is not met by merely denying the movant’s pleadings and allegations. See


                                                   3
 PLAINTIFFS’ REDACTED MOTION FOR PARTIAL SUMMARY                                     NO. 5:19-CV-00380
 JUDGMENT
        Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 4 of 16



Jordan v. SONY BMG Entertainment, Inc., 637 F.Supp.2d 442, 448 (S.D. Tex. 2008). Rather, the

non-moving party must present specific facts that show a genuine issue of material fact in dispute.

Id. See also TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002) (holding

that the non-movant cannot avoid summary judgment simply by presenting “conclusory allegations

and denials, speculation, improbable inferences, unsubstantiated assertions, and legalistic

argumentation”). The mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247‒48 (1986). An issue is “material” if its resolution could affect the outcome

of the action. Burrell v. Dr. Pepper/Seven Up Bottling Grp., Inc., 482 F.3d. 408, 411 (5th Cir. 2007).

“And a fact is genuinely in dispute only if a reasonable jury could return a verdict for the non-

moving party.” Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006).

                               IV. ARGUMENT AND AUTHORITIES

     A. Texas Law on the Construction of Insurance Contracts

         Under Texas law, a contract of insurance is subject to the rules of construction applicable

 to other contracts. Forbau v. Aetna Life Ins. Co., 876 S.W.2d 132, 133 (Tex. 1994). If the written

 instrument is worded so it can be given only one reasonable construction, it will be enforced as

 written. Trinity Universal Ins. Co. v. Cowan, 945 S.W.2d 819, 823 (Tex.1997).

         The interpretation of an unambiguous contract is a question of law for the court to decide

 and the primary task is to construe the instrument to ascertain the parties' intentions as expressed

 in the contract. Gonzalez v. Denning, 394 F.3d 388, 392 (5th Cir. 2004) (applying Texas law).

 See also American Intern. Specialty Lines Ins. Co. v. Rentech Steel, LLC, 620 F.3d 558, 563

(5th Cir. 2010) (“An ambiguity does not arise simply because the parties present conflicting



                                                   4
 PLAINTIFFS’ REDACTED MOTION FOR PARTIAL SUMMARY                                    NO. 5:19-CV-00380
 JUDGMENT
       Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 5 of 16




interpretations; it ‘exists only if the contractual language is susceptible to two or more reasonable

interpretations’”). “In construing a contract under Texas law, courts must examine and consider

the entire writing and give effect to all provisions such that none are rendered meaningless.” Int'l

Turbine Servs., Inc. v. VASP Brazilian Airlines, 278 F.3d 494, 497 (5th Cir. 2002) (citing Coker

v. Coker, 650 S.W.2d 391, 393 (Tex. 1983)). Unambiguous language must be enforced as it is

written. Saratoga Resources, Inc. v. American Int'l Group, Inc., 102 F.Supp.3d 915, 919 (S.D.

Texas 2015); F. Don's Bldg. Supply v. OneBeacon Ins., 267 S.W.3d 20, 23 (Tex. 2008). The terms

of an agreement are to be given their plain grammatical meanings unless the instrument indicates

that they have been used in some other sense. FedIns. Co. v. Srivastavaa, 2 F.3d 98, 101 (5th Cir.

1993); Heritage Resources, Inc. v. Nations Bank, 939 S.W.2d 118, 121 (Tex. 1996).

       In Texas, the court's “primary goal ... is to give effect to the written expression of the

parties' intent.” Balandran v. Safeco Ins. Co. of Am., 972 S.W.2d 738, 741 (Tex.1998). “[T]he

parties' intent is governed by what they said, not by what they intended to say but did not.” Fiess

v. State Farm Lloyds, 202 S.W.3d 744, 746 (Tex. 2006) (emphasis in original). If a written contract

is amenable to a definite legal meaning, then it is unambiguous and will be enforced as written.

Coker, 650 S.W.2d at 393. Where the language of a contract is clear, a court's inquiry should begin

and end with the policy's language, and reference to the parties' “reasonable expectations” is not

permitted. Nautilus Ins. Co. v. Country Oaks Apartments Ltd., 566 F.3d 452, 454‒55 (5th Cir.

2009). In determining the intention of the parties, we look only within the four corners of the

insurance agreement to see what is actually stated, not what was allegedly meant. See Esquivel v.

Murray Guard, Inc., 992 S.W.2d 536, 544 (Tex. App.-Houston [14th Dist.] 1999, pet. denied);

Williams Consol. I, Ltd./BSI Holdings, Inc. v. TIG Ins. Co., 230 S.W.3d 895, 902 (Tex. App.‒



                                                  5
PLAINTIFFS’ REDACTED MOTION FOR PARTIAL SUMMARY                                    NO. 5:19-CV-00380
JUDGMENT
       Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 6 of 16




Houston [14th Dist.] 2007, no pet.).

       Further, if a written contract is so worded that it can be given a definite or certain legal

meaning, then it is unambiguous, and a court may not accept parol evidence as to the parties' intent.

Williams Consol., 230 S.W.3d at 902 (citing Kelley—Coppedge v. Highlands Ins. Co., 980 S.W.2d

462, 464 (Tex. 1998)). See also American Intern. Specialty Lines Ins. Co. v. Rentech Steel, LLC,

620 F.3d 558, 563 (5th Cir. 2010) (holding that under Texas law, if an insurance

policy’s language is worded so that it can be given a definite or certain legal meaning, it is not

“ambiguous,” and the court construes it as a matter of law without admitting evidence for the

purpose of creating an ambiguity); Nat'l Union Fire Ins. Co. of Pittsburgh, PA v. CBI Indus., Inc.,

907 S.W.2d 517, 520 (Tex. 1995) (holding that parol evidence is not admissible for the purpose of

creating an ambiguity and upholding the denial of a request for continuance         on a motion for

summary judgment in order to conduct discovery with respect to the drafting history, regulatory

history, and other background information relating to the exclusion at issue in order to ascertain

the parties' intent and the scope of the policy exclusion).

   B. The Policy Contract Is Clear and Unambiguous that Progressive Can Only Subrogate
      Med Pay Payments Made Directly to its Insureds, Not Payments To Third Party
      Healthcare Providers

       The subrogation clause governing Progressive’s right to seek reimbursement for Med Pay

payments is clear and unambiguous. The subrogation clause provides:




                                                   6
PLAINTIFFS’ REDACTED MOTION FOR PARTIAL SUMMARY                                    NO. 5:19-CV-00380
JUDGMENT
       Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 7 of 16




Progressive Policy Contract, at 32, attached as Exhibit “A”. It is uncontested that these terms

control Progressive’s right to subrogation; “Defendant admits that the policy contains the quoted

language.” Progressive’s Amended Answer [Dkt. 14] at ¶ 11, attached as Exhibit “D”, Defendant

Hager’s Amended Answer [Dkt. 13] at ¶ 11, attached as Exhibit “E”.

       It is evident from the plain language of the subrogation clause in the Policy Contract that

Defendant Progressive’s contractual subrogation rights to reimbursement for Med Pay payments

are expressly limited to payments made directly to the insureds. Progressive is “entitled to the

rights of recovery that the insured person to whom payment was made has against another….”

(emphasis added). Progressive Policy Contract, at 32, attached as Exhibit “A”. In the Policy

Contract, Progressive reinforced its right to reimbursement only applies when payment as made to

the insured—explaining that its right to reimbursement arises “[w]hen an insured person has been

paid by us….” (emphasis added). Progressive Policy Contract, at 32, attached as Exhibit “A”.

       The terms in Progressive’s subrogation clause are clear and unambiguous, and must be

enforced as written. The term “insured person” is clearly defined by Progressive’s Policy Contract:

       1. 'insured person" means:
               a. you or a relative:
                       (i) while occupying an auto; or
                       (ii) when struck by a motor vehicle or a trailer while not occupying a
                           self-propelled motorized vehicle; and
               b. any other person while occupying a covered auto with the permission of
                  you or a relative.




                                                  7
PLAINTIFFS’ REDACTED MOTION FOR PARTIAL SUMMARY                                  NO. 5:19-CV-00380
JUDGMENT
        Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 8 of 16




 Progressive Policy Contract, at 7, attached as Exhibit “A”.

         In fact, there is no other applicable definition of the term “insured”:

         2 …I'm going to start with
         3 topic 2, which is, "The definition of 'insured'
         4 under the medical payment coverage in
         5 Progressive's Texas personal auto policy at
         6 issue in this case." So what is the definition
         7 of, "Insured"?
         8 A. "Insured," is, in all of our
         9 policies, a defined term under the policy, so I
         10 wouldn't want to guess at it. I'd have to give
         11 you the exact -- I point you to the exact
         12 verbiage within -- or in the exact definition
         13 within the policy.

 30(b)(6) Deposition Transcript of Progressive (Benefiel) at 13: 2-13, attached as Exhibit “F”.

       Further, the terms of Progressive’s subrogation clause, specifically “to whom payment was

made” and “paid by us,” are unambiguous and must be enforced as written because they can be

given a definite legal meaning. See Coker, 650 S.W.2d at 393; Trinity Universal Ins. Co., 945

S.W.2d at 823; Reed, 873 S.W. 2d at 699. The terms in Progressive’s subrogation clause must be

given their plain grammatical meaning because nothing in Progressive’s Policy Contract indicates

that they have been used in some other sense. FedIns. Co, 2 F.3d at 101; Heritage Resources, 939

S.W.2d at 121. “[T]he parties' intent is governed by what they said, not by what they intended to

say but did not.” Fiess, 202 S.W.3d at 746. Because the language in Progressive’s subrogation

clause is clear and unambiguous, this Court's inquiry should begin and end with the Policy Contract's

language, and reference to the parties' “reasonable expectations” is not permitted. See Nautilus Ins.

Co., 566 F.3d at 454-55.

        The Texas Supreme Court has “long recognized a strong public policy in favor of preserving



                                                    8
 PLAINTIFFS’ REDACTED MOTION FOR PARTIAL SUMMARY                                   NO. 5:19-CV-00380
 JUDGMENT
        Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 9 of 16



 the freedom of contract . . . [emphasizing] that insurers are well equipped to evaluate and reduce

 risk by, for example, ‘drafting policies to specifically provide for reimbursement’” and noting that

 the insurer did just that by “drafting two separate recovery provisions that replaced equitable rights

 with specific contractual rights. Neither subrogation nor reimbursement clauses violate Texas

 public policy.” Fortis Benefits v. Cantu, 234 S.W.3d 642, 649 (Tex. 2007) (holding that “[g]iven

 the insurance policy’s plain language, we are loathe to judicially rewrite the parties’ contract by

 engrafting extra-contractual standards that neither the Legislature nor the Texas Department of

 Insurance has thus far decided to promulgate”). Progressive’s subrogation clause should thus be

 enforced as written.

     C. Progressive’s Subrogation Practices Violated the Unambiguous Terms of its Policy
        Contract

       On or about July 1, 2016, Plaintiffs were involved in a motor vehicle collision and suffered

serious personal injuries. The collision was caused by an individual who was insured by GEICO

Choice Insurance Company (“GEICO”). Plaintiffs received medical treatments for their injuries and

accrued medical bills for the medical services rendered. These bills were paid by Progressive under

Plaintiffs’ Med Pay coverage. Ultimately, Plaintiffs Richard and Gloria Lopez accrued $6,743.01

and $6,663.67, respectively, in bills for medical services, most of which were paid by Progressive

directly to the healthcare providers.

       The fact that Defendant Progressive issued payments under Plaintiffs’ Med Pay coverage

directly to third party healthcare providers is uncontested; “Defendant admits that Plaintiffs received

medical treatments for injuries and accrued medical bills for such medical services and that these bills

were paid by Progressive on behalf of Plaintiffs under Plaintiffs’ Medical Payments coverage directly

to third party healthcare providers is uncontested; “Defendant admits that Plaintiffs received medical


                                                    9
 PLAINTIFFS’ REDACTED MOTION FOR PARTIAL SUMMARY                                     NO. 5:19-CV-00380
 JUDGMENT
        Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 10 of 16




treatments for injuries and accrued medical bills for such medical services and that these bills were

paid by Progressive on behalf of Plaintiffs under Plaintiffs’ Medical Payments Coverage. Defendant

admits that bills for medical services were paid by Defendant directly to health care providers

under the Medical Payments Coverage.” (emphasis added). Defendant Progressive’s Amended

Answer [Dkt. 14] at ¶ 5, attached as Exhibit “D”; Defendant Hager’s Amended Answer [Dkt. 13] at

¶ 5, attached as Exhibit “E”. See also Progressive’s Medical Payments Details Ledger, attached as

Exhibit “G”. This was in fact standard procedure for Progressive, as confirmed by Progressive’s

designated corporate representative:

          8 Q. […]are medical
          9 payments typically paid to providers or to the
          10 insureds?
          11 A. Medical payments, I would say, a
          12 majority of time medical payments are being
          13 paid directly to the provider on behalf of our
          14 insureds.

 30(b)(6) Deposition Transcript of Progressive (Benefiel) at 86: 8-14, attached as Exhibit “F”.

        Beginning on July 19, 2016, Progressive sent standardized letters designated “Sub41” to

GEICO with a copy to Plaintiffs’ counsel1. The pertinent language of the Sub41 letters is as follows:




 1
  Progressive sent Sub41 letters asserting a subrogation lien against Plaintiffs’ personal injury recovery on at least six
 other occasions, including: August 29, 2016, September 26, 2016, November 8, 2016, January 3, 2017, May 16, 2017,
 and August, 22, 2017. See Plaintiffs’ Amended Complaint [Dkt. 8] at 4.

                                                           10
 PLAINTIFFS’ REDACTED MOTION FOR PARTIAL SUMMARY                                                    NO. 5:19-CV-00380
 JUDGMENT
       Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 11 of 16




Plaintiffs’ Amended Complaint [Dkt. 8] at 3, attached as Exhibit “B”; see also Progressive Sub41

Letter, attached as Exhibit “C”.

       Defendant Progressive’s practice of asserting its purported reimbursement rights for Med

Pay payments made directly to third party healthcare providers, through these Sub41 Letters, is

uncontested; “Defendant admits that letters were sent containing the excerpted language.” Defendant

Progressive’s Amended Answer [Dkt. 14] at ¶ 6, attached as Exhibit “D”; Defendant Hager’s

Amended Answer [Dkt. 13] at ¶ 6, attached as Exhibit “E”.

         11 So when subrogation support creates a
         12 demand package, what does that look like, what
         13 goes into that?
         14 A. So for med pay, it would be -- for
         15 Texas, it would be the sub 41 and it would be
         16 the medical payment ledger.
         17 Q. Anything else?
         18 A. That should be it for Texas med
         19 pay.
         20 Q. So I want to just confirm this. As
         21 I understand it, for 100 percent of the Texas
         22 med pay claims where subrogation is opened,
         23 then a sub 41 letter would be sent as part of a
         24 demand package.
         25 A. Correct.
         1 And a med pay ledger, whatever that
         2 is.
         3 A. Yes, right. They would both be
         4 sent.

 30(b)(6) Deposition Transcript of Progressive (Morris) at 25:11-26:4, attached as Exhibit “H”.

       Defendants’ representation to Plaintiffs and GEICO, through its Sub41 Letters, that all

                                                 11
 PLAINTIFFS’ REDACTED MOTION FOR PARTIAL SUMMARY                                 NO. 5:19-CV-00380
 JUDGMENT
        Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 12 of 16




payments made under Plaintiffs’ Med Pay coverage “are reimbursable under the provisions of our

insured’s policy of insurance” and subject to a subrogation “lien” mandating that reimbursement

payments go directly to Progressive from any third party personal injury recovery or settlement,

contravened the unambiguous terms of Progressive’s own Policy Contract.

       By the express and unambiguous terms of the subrogation provision in its Policy Contract,

Progressive never held rights to reimbursement or a subrogation lien on Plaintiffs’ personal injury

settlement proceeds for Med Pay payments made directly to third party healthcare providers; such

a reimbursement right only existed as to payments made directly to the insureds.

     D. Even If Progressive’s Subrogation Clause Were Ambiguous and Susceptible to More
        Than One Reasonable Interpretation, It Must Then Be Construed in Favor of the
        Insureds

       In the alternative, assuming arguendo the subrogation clause in Progressive’s Policy

Contract is ambiguous and susceptible to more than one reasonable interpretation, “under the

‘contra-insurer rule,’ it will be construed in favor of the insured.” Nat’l AM. Ins. Co. v. Breaux, 368

F.Supp.2d 604, 611 (E.D. Tex. 2005) (citing American States Ins. Co. v. Bailey, 133 F.3d 363, 369

(5th Cir.1998); State Farm Fire & Cas. Co. v. Vaughan, 968 S.W.2d 931, 933 (Tex.1998)). “The

determination of whether an insurance policy is ambiguous is a question of law for the court to

decide.” Id. See also American Intern. Specialty Lines Ins. Co. v. Rentech Steel, LLC, 620 F.3d 558,

563 (5th Cir. 2010) (holding that “if the [insurance] policy language is ambiguous, we construe it

“strictly against the insurer and liberally in favor of the insured and an ‘even more stringent

construction is required’ where the ambiguity pertains to an ‘exception or limitation on [the

insured's] liability under the policy” as long as the [insured’s] “construction is not itself

unreasonable, even if the construction urged by the insurer appears to be more reasonable or a more



                                                  12
 PLAINTIFFS’ REDACTED MOTION FOR PARTIAL SUMMARY                                     NO. 5:19-CV-00380
 JUDGMENT
        Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 13 of 16




accurate reflection of the parties' intent.” (internal citations omitted)).

        “The policy of construing language in an insurance policy strictly against the insurer and in

favor of the insured is ‘especially strong when the court is dealing with exceptions and words of

limitation.’” Nat’l AM. Ins. Co., 368 F.Supp.2d at 611 (citing Blaylock v. American Guarantee Bank

Liab. Ins. Co., 632 S.W.2d 719, 721 (Tex.1982)); St. Paul Guardian Ins. Co. v. Centrum GS Ltd.,

283 F.3d 709, 713 (5th Cir. 2002); State Farm Fire & Cas. Ins. Co. v. Keegan, 209 F.3d 767, 769

(5th Cir. 2000). In fact, “unlike a coverage clause, when the interpretation of an exclusionary clause

is at issue, courts will adopt the insured's construction of an insurance policy exclusion, whenever it

is reasonable, even when ‘the construction urged by the insurer appears to be more reasonable or a

more accurate reflection of the parties' intent.’” Id. (citing Balandran, 972 S.W.2d at 741).

        However, in determining whether the Policy Contract is ambiguous, the Court should

consider how easily Progressive could have expressed a right to reimbursement of Med Pay

payments made directly to healthcare providers on behalf of its insureds: “We are entitled to the

rights of recovery that the insured person to or for whom payment was made has against another,

to the extent of our payment.” Simply inserting the two words “or for” in Progressive’s Policy

Contract would give it the subrogation rights that it has unlawfully been asserting. This is precisely

the subrogation language used by the following auto insurance companies issuing policies in Texas:

ACCC Insurance Company, Allstate Fire & Casualty Insurance, Cox Insurance Group, Chubb

National Insurance Company, Farmers Insurance, Fred Loya Insurance Agency, GEICO Insurance,

Germania Insurance, Liberty Mutual Insurance, Mercury Insurance, Nationwide Insurance, Old

American County Mutual Insurance, Safeco Insurance, State Farm, Southern County Mutual

Insurance Company d/b/a The Hartford, Traveler’s Indemnity Company, Unitrin County Mutual



                                                    13
 PLAINTIFFS’ [REDACTED] MOTION FOR PARTIAL SUMMARY                                  NO. 5:19-CV-00380
 JUDGMENT
       Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 14 of 16




Insurance    Company,       and     USAA.      See     SERFF      Filing     Access      website     at:

https://filingaccess.serff.com/sfa/home/TX. MetLife Insurance similarly uses             the following

subrogation language: “In the event of any payment under this policy, we are entitled to all of the

rights of recovery of the person to whom, or on whose behalf, payment was made.” Id.

        Therefore, even if this Court finds that Progressive’s subrogation clause is ambiguous and

 susceptible to more than one reasonable interpretation, it is well-settled that Texas law requires the

 adoption of the insured’s interpretation of the insurance policy terms at issue.

                                            IV. CONCLUSION

        Because the subrogation clause in Defendant Progressive’s Policy Contract is

 unambiguous on its face and must be enforced as written, and because there are no genuine issues

 of material fact, Plaintiffs respectfully request that summary judgment be granted against

 Defendants as to their liability for asserting a subrogation lien on Med Pay payments made to third

 party healthcare providers under a Policy Contract which only permits subrogation on Med Pay

 payments made to the insureds, and for any further relief to which Plaintiffs may be justly entitled.



        DATED: April 3, 2020.                          Respectfully submitted,

                                                       THE CARLSON LAW FIRM, P.C.
                                                       1717 N. Interstate 35, Suite 305,
                                                       Round Rock, TX 78664
                                                       Tel: (512) 671-7277
                                                       Fax: (512) 238-0275

                                                       By: /s/ John R. Fabry
                                                           John R. Fabry
                                                           State Bar No. 06768480
                                                           JFabry@carlsonattorneys.com



                                                  14
 PLAINTIFFS’ [REDACTED] MOTION FOR PARTIAL SUMMARY                                    NO. 5:19-CV-00380
 JUDGMENT
       Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 15 of 16




                                                            Steve Dummitt
                                                            State Bar No. 24082936
                                                            SDummit@carlsonattorneys.com
                                                            618 S. W. Military Dr.
                                                            San Antonio, TX 78221
                                                            Tel: (210) 923-7700
                                                            Fax: (210) 923-3378

                                                            DAVIS & SANTOS, P.C.
                                                            Mark Murphy
                                                            Texas No. 24002667
                                                            mmurphy@dslawpc.com
                                                            719 S. Flores Street
                                                            San Antonio, TX 78204
                                                            Tel: (210) 853-5882
                                                            Fax: (210) 200-8395

                                                       ATTORNEYS FOR PLAINTIFFS




                              CERTIFICATE OF CONFERENCE

       I hereby certify that on April 3, 2020 the Parties conferred regarding the foregoing Plaintiffs’

[Redacted] Motion for Partial Summary Judgment on Liability and Integrated Brief; Defense counsel

indicated they oppose the present motion on the merits but are not opposed to the filing of this

redacted version of the motion.


                                                      /s/ John R. Fabry
                                                      John R. Fabry




                                                 15
 PLAINTIFFS’ [REDACTED] MOTION FOR PARTIAL SUMMARY                                 NO. 5:19-CV-00380
 JUDGMENT
      Case 5:19-cv-00380-FB-ESC Document 76 Filed 04/03/20 Page 16 of 16




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was

filed and served electronically through the Court’s CM/ECF system on April 3, 2020 upon the

following counsel of record:

Larry J. Goldman
Larry@ljglaw.com
Gregory J. Peterson
Greg@ljglaw.com
GOLDMAN & PETERSON PLLC
10100 Reunion Place, Suite 800
San Antonio, TX 78216
Tel.: (210) 340-9800
Fax: (210) 340-9888


Alexander P. Fuchs
Kimberly Kochis
EVERSHEDS SUTHERLAND (US) LLP
1114 Avenue of the Americas
The Grace Building, 40th Floor
New York, NY 10036
Tel: (212) 389-5082
Fax: (212) 389-5099

Ian Scott Shelton
EVERSHEDS SUTHERLAND (US) LLP
600 Congress Avenue, Suite 2000
Austin, TX 78701
Tel: (512)721-2714
Fax.: (512) 721-2656


ATTORNEYS FOR DEFENDANTS,
PROGRESSIVE COUNTY MUTUAL
INSURANCE COMPANY AND
APRIL HAGER


                                                    /s/ John R. Fabry
                                                    John R. Fabry


                                               16
PLAINTIFFS’ [REDACTED] MOTION FOR PARTIAL SUMMARY                              NO. 5:19-CV-00380
JUDGMENT
